The opinion of the court was delivered by
McEnery, J.
The final account in this succession was filed in 1876. Oppositions were filed by the heirs. They were dismissed and the account was homologated.
On appeal to this court the judgment of the lower court was amended, striking from the account the item to the ..credit of Louis Mathe, and in other respects it was affirmed.
The succession was ordered to pay the costs of the opposition and the appeal.
The cost bill amounted to $227.60.
Mrs. Catherine Bougart filed a rule on February 29, 1889, on the executrix to file a final account of the administration of said succession, as she had filed none since the rendition of said judgment, ordering the succession to pay said costs. The defendant in the rule pleaded the prescription of one, three and ten years, which was sustained, and there was judgment dismissing the rule.
The plaintiff in rule appeals.
*517This court must proprio motu dismiss the appeal.
The entire fund of the succession was disposed of by the judgment, homologating the account. The amount for cost is the only sum to be distributed. This is the amount in controversy. It is less than the lower limit of our jurisdiction. The appeal is therefore dismissed. Succession of Duran, 34 An. 585; Succession of Gohs, 37 An. 429; Harmony Club vs. N. O. Gas Light Co., 41 An. (not yet. reported).